 1
                                                                      JS-6
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
                        UNITED STATES DISTRICT COURT
13
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                              Eastern Division
15                                              Case No.: 5:19-cv-00062-CJC-SP
     LATOYA HILL, individually and on
16   behalf of all others similarly situated,
                                                The Hon. Cormac J. Carney
17
                              Plaintiff,        ORDER      FOR      CASE
18                                              DISMISSAL WITH PREJUDICE
              -against-
19
     Duvera Billing Services, LLC d/b/a
20   EasyPay Finance and John Does 1-
     25,
21
                                                Complaint Filed: 1/10/19
22

23

24

25

26
           THE COURT having reviewed the Parties’ Proposed Stipulation for
27
     Dismissal with Prejudice, and being fully advised in the premises, DOES HEREBY
28
 1   ORDER, that the Case is dismissed with prejudice with each party to bear their
 2
     respective costs and fees
 3

 4   BY THE COURT:

 5
       March 13, 2019
     ______________                              ____________________________
                                                  ___________________________
 6
       DATE:                                      The Hon. Cormac J. Carney
                                                                     Caarney
 7

 8

 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28
